In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Bongs County, dated August 8,1967, which denied the application, without a hearing. Order affirmed. In our opinion, under the facts and circumstances adduced, there is no adequate basis for a conclusion that the sentencing Justice abused his discretion in denying, after inquiry, but without’ a formal hearing, defendant’s motion to withdraw his plea of guilty. We have considered defendant’s claims of innocence and an induced plea, as predicates for his motion to withdraw, and, on the facts and circumstances disclosed in the record, find these claims to be without merit. Moreover, since the guilty plea was entered during trial after the People had put in their prima facie case, we consider the potential prejudice to the People a significant factor in the over-all evaluation of defendant’s right to withdraw his plea. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.